Citation Nr: 0416710	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  99-09 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.
	
2.  Entitlement to service connection for bilateral otitis 
media.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and M.E.



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1956 to January 
1957. 

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of July 2001 and November 2003.  This 
matter was originally on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence of record shows that the 
veteran is currently diagnosed with a bilateral hearing 
impairment, bilateral otitis media, and tinnitus. 

3.  The service medical records are absent any complaints of, 
findings of, or treatment for hearing loss, otitis media, and 
tinnitus during service, and there is no medical evidence of 
hearing loss documented within one-year from the veteran's 
discharge from service.  

4.  The competent medical evidence of record does not 
otherwise show a link between the currently diagnosed 
bilateral hearing loss, bilateral otitis media, and tinnitus 
and the veteran's military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2003).

2.  Bilateral otitis media was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

3.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A.   §§ 1131, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Board Remands of July 2001 and November 2003 

By a July 2001 decision, the Board decided that the veteran 
had presented new and material evidence to reopen the 
previously disallowed claims for service connection of 
bilateral hearing loss and bilateral otitis media, but 
deferred a disposition on the merits of the claims for 
additional development, the subject of a Remand.  

Pursuant to the Board's July 2001 Remand, in correspondence 
dated in September 2001, the RO advised the veteran of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), VA's duties there under, and 
the delegation of responsibility between VA and the veteran 
in procuring the information and evidence necessary to 
substantiate the hearing loss and otitis media claims.  

Also pursuant to the Remand instructions, the RO scheduled 
the veteran for a VA examination.  The veteran failed to 
report to the examination.  The RO reconsidered the claims on 
the basis of the current evidence, continued the denial of 
the claims, and issued a Supplemental Statement of the Case 
(SSOC) on the issues in July 2002.  Thereafter, the veteran's 
appeal was certified to the Board.

A preliminary review by the Board disclosed that the veteran 
was not provided with proper notice of the VA examination 
scheduled in connection with his claims.  After clarification 
of the veteran's address, the Board, through its Case 
Development Unit, developed the veteran's case for another VA 
examination.  This development occurred in accordance with 
the Board's authority to develop cases on its own initiative 
at that time.  The veteran was afforded a VA examination in 
February 2003.  He was provided with a copy of the report on 
the examination and afforded the opportunity to present 
further evidence or argument on the newly obtained evidence 
within a specified period of time.  The veteran did not 
respond. 

In correspondence dated in June 2003, the Board's Evidence 
Development Unit (EDU) advised the veteran that there had 
been a change in the law that permitted the Board to consider 
newly received evidence without remanding the case to the RO 
for review and without having to obtain a waiver from the 
veteran.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (emphasizing 
the Board's status as "primarily an appellate tribunal," 
and holding, in part, that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver).  The EDU asked the veteran 
to identify which avenue of review he desired, including a 
remand for, or waiver of, the RO's initial consideration of 
the newly obtained evidence.  The veteran did not respond.  

Accordingly, in November 2003, the Board remanded the 
veteran's claims to the RO for the RO's initial consideration 
of the additional medical evidence obtained by the Board.  
The RO considered the additional medical evidence, continued 
the denial of the claim, and issued a SSOC on the issues in 
January 2004.  Based on the foregoing, the Board finds that 
the RO complied with the Board's November 2003 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  



II.  VCAA 

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
provided with notice of the foregoing information in 
correspondence dated in September 2001, as noted above.  
Although the September 2001 letter did not specifically cite 
the tinnitus claim, the type of information and evidence 
requested in connection with the hearing loss and otitis 
media claims were identical to the types of information and 
evidence needed to substantiate the closely related tinnitus 
claim.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In Pelegrini, the Court 
held that the enhanced duty to notify provisions under the 
VCAA should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  While the 
Court did not address whether, and if so, how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  In the instant 
appeal, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The initial unfavorable rating decision was rendered prior to 
the enactment of the VCAA; therefore, it was impossible for 
VA to provide notice pursuant to the enhanced duty to notify 
provisions of the VCAA prior to the initial AOJ decision.  
The Pelegrini decision imposes an erroneous retroactive 
application of the law.  While the notice provided to the 
veteran in September 2001 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the most recent transfer and certification of 
the veteran's case to the Board.  Also, after this notice to 
the veteran was provided, the case was reconsidered again in 
January 2004 and the SSOC was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  

The Board acknowledges that the VCAA notice contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claims, or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159 
(b)(1) (2003); Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to substantiate the 
claims.  A generalized request for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Indeed, in April 2002, the veteran indicated that 
he had no additional medical evidence to provide.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the February 
1998 rating decision, March 1999 Statement of the Case (SOC), 
November 2000 SSOC, July 2002 SSOC, and January 2004 SSOC, 
which together provided the veteran with notice as to the 
evidence needed to substantiate his claims and the reasons 
the claims were denied.  The SOC and SSOCs provided the 
veteran with notice of all the laws and regulations pertinent 
to his claim, including the law and implementing regulations 
of the VCAA.  Therefore, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

By virtue of the Board's July 2001 and November 2003 Remands 
together with earlier efforts by the RO to obtain all 
pertinent evidence, the Board finds that satisfactory efforts 
to ensure that all relevant evidence has been associated with 
the claims file have been made.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  The Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.

III.  Service Connection  

The February 1956 service enlistment examination report shows 
that whispered and spoken voice testing revealed normal 
hearing acuity of 15/15 in both ears.  The veteran's ears 
were clinically evaluated as normal.  The service medical 
records show that the veteran was discharged from the 
military on account of a passive dependency reaction.  The 
Report of Board of Medical Survey noted that the veteran 
worked for a period around jet aircraft.  The service medical 
records are absent any complaints of, findings of, or 
treatment for hearing loss, otitis media, and tinnitus during 
service.  

The DD Form 214 shows that the veteran's last duty assignment 
was with the Fighter Squadron Seventy Four in the United 
States Navy.

The January 1960 VA examination report notes no ear 
complaints.  An examination of the ears was normal.  
Whispered voice and "CV" testing revealed normal hearing 
acuity of 15/15 in both ears.  

Private medical records from Dr. W.C.H. dated from January 
1963 to December 1981 show treatment for bilateral otitis 
media, otorrhea, and otalgia.  The records show that the 
veteran reported that he noticed that hearing loss 
accompanied the ear infections.  Audiograms dated from 1963 
to 1981 documented progressive hearing loss over the years.

In a January 1974 letter, Dr. W.C.H. reported on treatment he 
provided for the veteran's ears.  Dr. W.C.H. indicated that 
hearing tests revealed bilateral conductive loss with fifty-
five percent loss on the right and five percent loss on the 
left.  Dr. W.C.H. opined that the veteran's hearing loss was 
due to an allergic congestion of his Eustachian tubes.  In a 
March 1974 letter, Dr. W.C.H. reported that he inserted drain 
tubes in the veteran's ears.  Dr. W.C.H. indicated that the 
veteran gained about seventeen percent hearing in each ear.  
In a May 1974 letter, Dr. W.C.H. noted that the veteran 
received treatment in April for chronic Eustachian tube 
congestion.  Dr. W.C.H. reported that hearing tests conducted 
in April revealed normal hearing in the veteran's left ear 
and twenty five percent conductive loss in his right ear.

In a May 1993 statement from the veteran's wife, she 
described her observances of the veteran's ear problems and 
hearing loss.  In a May 1993 statement from the veteran's 
mother, she maintained that the veteran did not have problems 
with his ears prior to service but ever since service, he had 
had problems with ear "pain and deafness." 

The veteran presented personal testimony at hearings before 
the RO in May 1994 and March 1999, and at a Board hearing in 
May 2001.  The veteran testified that he had no problems with 
his ears prior to service.  He indicated that in the 
performance of his services duties, he was exposed to loud 
jet aircraft noise.  He was never issued any kind of hearing 
protection device and he never wore any such device.  He 
experienced hearing loss, tinnitus, and drainage from his 
ears during service, but he could not get past the corpsman 
to the doctor for treatment.  At the March 1999 RO hearing, 
the veteran testified that he was treated with antibiotics 
and aspirins for the ear infections.  At the May 2001 Board 
hearing, the veteran testified that the corpsman only gave 
him aspirins and he was not treated with antibiotics.  The 
veteran maintained that he received treatment from Dr. H.J.R. 
from 1957 until 1963, at which point Dr. H.J.R. informed him 
that he would have to go to an ear specialist, Dr. W.C.H.  
The veteran indicated that Dr. H.J.R. told him that he had 
"ear damage to ultra sonic sounds-which comes from a jet 
engine."  The veteran acknowledged that Dr. H.J.R. was not 
an ear doctor.  The veteran testified that Dr. W.C.H. advised 
him that the ear infections were caused by high-pitch noise 
that resulted in inner ear damage and he did not know why Dr. 
W.C.H. did not note this opinion in his records.  The veteran 
indicated that his private medical records of treatment from 
Dr. H.J.R. were unavailable.  

The June 1995 VA examination report shows that audiometric 
testing revealed that the veteran exhibited pure tone air 
conduction thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
55
65
65
LEFT
50
60
55
65
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.  

In a September 1997 memorandum, Dr. W.E.H. noted that the 
veteran had been seen in his clinic for the past thirty-five 
years.  Dr. W.E.H. certified that the veteran had severe 
middle ear disease with bilateral perforations when he first 
saw the veteran in 1963.  Dr. W.E.H. indicated that the 
veteran related his ear problems back to his exposure to loud 
noise while servicing jet aircraft during service, which 
resulted in "noise damage."  Dr. W.E.H. further indicated 
that the veteran reported that there was no ear protection 
available to him at that time.  Dr. W.E.H. noted that it was 
his opinion that the veteran's exposure to loud noise "could 
have been the beginning of his chronic ear problems."  
Private medical records from Dr. W.E.H. dated from April 1965 
to August 1997 noted a diagnosis of bilateral otitis media in 
December 1989.  

Records from the Social Security Administration (SSA) dated 
from February 1996 to March 1999 included VA treatment 
records which noted chronic otitis media.  

A February 2003 VA examination report shows that the veteran 
reported a history of significant noise exposure from jet 
aircraft and non-use of ear protection.  He also reported a 
long history of bilateral constant tinnitus of many years 
duration as well as a history of bilateral chronic ear 
disease.  He related that subsequent to his separation from 
military service, he worked as a truck driver.  He denied any 
other type of non-military noise exposure.  After an ear 
examination, the examiner diagnosed right chronic suppurative 
otitis media, left chronic serous otitis media, and bilateral 
constant tinnitus. 

Audiometric testing revealed that the veteran exhibited pure 
tone air conduction thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
95
75
45
55
LEFT
-
95
105+
80
95

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 64 percent in the left ear.  The 
examiner noted that the audiogram revealed severe mixed 
hearing loss on the right side and a profound mixed hearing 
loss on the left.  

The examiner indicated that he reviewed the claims file.  The 
examiner noted that although the veteran obviously had a 
significant disability with bilateral chronic ear disease and 
bilateral hearing loss, he was unable to find any 
documentation within the claims file or service medical 
records to indicate that any problem had its onset or 
progression in service.  The examiner reported that 
therefore, it was his opinion that "it [was] very unlikely 
that the veteran's current problem with bilateral otitis 
media, hearing loss and tinnitus occurred while on active 
duty."  

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  The medical evidence shows that the 
veteran currently has a bilateral hearing impairment as 
defined by VA regulation, 38 C.F.R. § 3.385 (2003).  The 
medical evidence of record also clearly shows that the 
veteran suffers from chronic bilateral otitis media.  The 
most recent VA examination report shows that the examiner 
diagnosed the veteran with subjective tinnitus.  Thus, all 
three claimed disabilities are shown by the evidence of 
record. 

The service medical records are absent any complaints of, 
findings of, or treatment for hearing loss, otitis media, and 
tinnitus during service.  There is no medical evidence of 
hearing loss documented within one-year from the veteran's 
discharge from service.  Rather, the first medically 
documented episodes of hearing loss and ear infections are in 
1963-six years after the veteran's discharge from service.  

Notwithstanding the foregoing, the Board notes that service 
connection may otherwise be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  There are 
three medical opinions of record that address the etiology of 
the claimed disabilities.  Dr. W.C.H. opined that the 
veteran's hearing loss was due to an allergic congestion of 
his Eustachian tubes.  Dr. W.E.H. noted that it was his 
opinion that the veteran's exposure to jet aircraft noise 
"could have been the beginning of his chronic ear 
problems."  The February 2003 VA examiner found no 
relationship between the currently diagnosed disorders and 
the veteran's military service.  The Board must therefore 
weigh the credibility and probative value of these opinions, 
and in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  

The Board accords greater evidentiary weight to the February 
2003 VA examiner's opinion because it is based on a review of 
the claims folder and supported by the other medical evidence 
of record whereas Dr. W.E.H.'s opinion is clearly based on a 
history of hearing loss and ear problems provided by the 
veteran and not based on review of pertinent records in the 
claims file.  As previously discussed, the service medical 
records do not document any hearing loss, tinnitus, or otitis 
media during service.  The Board notes that a bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Therefore, the Board finds that 
Dr. W.E.H.'s opinion is unpersuasive as it is not supported 
by the other medical evidence of record.  Moreover, Dr. 
W.E.H.'s opinion is speculative-that is, Dr. W.E.H. thinks 
the veteran's ear problems "could" have had their onset 
during service.  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Dr. W.E.H. does not 
explain why he believes that there is a causal relationship 
in light of strong evidence to the contrary.  The Board notes 
that the mere fact of an in-service injury (exposure to loud 
noise) is not enough.  There must be a chronic disability 
resulting from that injury.  As discussed, hearing loss and 
chronic ear problems are not medically documented until 1963.  
As late as 1960, no ear problems are complained of or shown 
on VA examination.  Thus, while Dr. W.E.H.'s opinion is 
favorable to the veteran, it does not constitute competent 
medical evidence of a link between the veteran's current 
hearing loss, tinnitus, and otitis media and his military 
service.  

In regard to Dr. W.C.H.'s opinion, the Board notes that his 
opinion is unfavorable to the veteran's theory of entitlement 
to service-connected benefits as the physician attributed the 
hearing loss to the ear infections (a fact well supported by 
the clinical data reported in Dr. W.C.H.'s medical records) 
and service connection has not been established for otitis 
media.  See 38 C.F.R. § 3.310(a) (2003) (providing that 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury) (emphasis added).  

Thus, the competent medical evidence of record shows that 
there is no link between the veteran's claimed disabilities 
and his military service.  While the veteran is competent to 
describe his subjective symptoms and the veteran's wife, 
mother, and friend are competent to describe their 
observances of the veteran, they do not possess the requisite 
medical expertise needed to render either a diagnosis or a 
competent opinion regarding medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  As such, the elements for the 
establishment of service connection for bilateral hearing 
loss, bilateral otitis media, and tinnitus have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).   

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. 5107(b) (2002); 38 C.F.R. § 3.102 (2003); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for bilateral hearing loss is denied. 
	
Service connection for bilateral otitis media is denied. 

Service connection for tinnitus is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



